In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-21-00248-CV
        ___________________________

IN THE INTEREST OF D.B. AND G.B., CHILDREN



     On Appeal from the 235th District Court
             Cooke County, Texas
         Trial Court No. CV20-00209


       Before Kerr, Birdwell, and Bassel, JJ.
       Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      D.B. (Mother), proceeding pro se, attempts to appeal from an order signed by

the presiding judge of the Eighth Administrative Judicial Region denying her

“[Unopposed] Emergency Motion for Recusal of Judge for Termination of Parental

Rights Case: Bill of Review; Referral to Administrative Judge.” [Brackets in original.]

We notified Mother of our concern that we lack jurisdiction over this appeal because

the trial court’s order did not appear to be a final judgment or appealable interlocutory

order. We informed her that unless she or any party desiring to continue the appeal

filed a response within ten days showing grounds for continuing the appeal, we would

dismiss it. See Tex. R. App. P. 42.3(a), 44.3. Mother has filed a response, but it does

not show grounds for continuing the appeal.

      As we understand Mother’s response, she is arguing that the order denying her

motion—which she implies is based on both recusal and disqualification grounds—is

an appealable interlocutory order. See generally Tex. R. Civ. P. 18b (“Grounds for

Recusal and Disqualification of Judges”). Although an order denying a motion based

on either ground is interlocutory, such an order is not immediately appealable. See

Tex. R. Civ. P. 18a(j). An order denying a recusal motion “may be reviewed only for

an abuse of discretion on appeal from the final judgment.” Tex. R. Civ. P.

18a(j)(1)(A). An order denying a disqualification motion “may be reviewed by

mandamus and may be appealed in accordance with other law.” Tex. R. Civ. P.

18a(j)(2). Here, there is no “other law” permitting the interlocutory appeal of an order

                                           2
denying a disqualification motion. See Gore v. Gore, No. 05-13-01025-CV,

2014 WL 1018650, at *1 (Tex. App.—Dallas Mar. 17, 2014, no pet.) (mem. op.).

       Absent an appealable interlocutory order or final judgment, we lack jurisdiction

over an appeal. See Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007); Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The trial-court clerk has confirmed

that there is no final judgment in this case. Accordingly, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Tex. R. Civ. P. 18a(j).



                                                         Per Curiam

Delivered: October 28, 2021




                                             3